UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
CRAIG          MOSKOWITZ               and       BARBARA
MOSKOWITZ, each on their own behalf, and as                           Docket No.: 20-cv-1659
parents on behalf of their minor child, S.M.,                                     (KAM) (SIL)

                                   Plaintiffs,
                   -against-                                          REPLY DECLARATION IN
                                                                      FURTHER SUPPORT OF THE
GREAT NECK UNION FREE SCHOOL DISTRICT,                                GREAT NECK DEFENDANTS’
THE BOARD OF EDUCATION OF THE GREAT                                   MOTION
NECK UNION FREE SCHOOL DISTRICT, DANA                                 TO DISMISS
SLACKMAN, DR. GABRIELLA DUKE, KATE
MUGNO, ROBIN TRICHON, DR. ANTHONY
IACOVELLI, LUCIANA BRADLEY, and SARA
GOLDBERG, each Individually, and in their respective
official capacities,

                                    Defendants.
------------------------------------------------------------------x

        MICHAEL A. MIRANDA, an attorney duly admitted to practice before this Court,

declares that the following statements are true and correct under the penalty of perjury:

        1.       I am a member of the firm of MIRANDA SLONE SKLARIN VERVENIOTIS

LLP, counsel for the Defendants GREAT NECK UNION FREE SCHOOL DISTRICT (“the

District”), THE BOARD OF EDUCATION OF THE GREAT NECK UNION FREE SCHOOL

DISTRICT, DR. GABRIELLA DUKE, KATE MUGNO, ROBIN TRICHON, DR. ANTHONY

IACOVELLI, LUCIANA BRADLEY, and SARA GOLDBERG (collectively, the “Great Neck

Defendants”). I am thus familiar with this matter.

        2.       I submit this Declaration and the accompanying reply memorandum of law in

further support of the Great Neck Defendants’ motion to dismiss the Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. I

specifically submit this Declaration to place a document before the Court, which renders the seven
(7) state court causes of action at bar subject to immediate dismissal.

        3.       Annexed hereto as Exhibit “I” is the December 1, 2020 Decision and Order from

the related State court action before the Nassau County Supreme Court, denying Plaintiffs’ motion

to file a late notice of claim, finding that: (1) the District did not have actual knowledge of the

essential facts constituting Plaintiffs’ claims within ninety (90) days after accrual; (2) Plaintiffs

failed to demonstrate a reasonable excuse for failing to timely file a Notice of Claim; and (3) that

the District would be substantially prejudiced in maintaining its defense on the merits due to the

delay of well over a year from the deadline to file the Notice of Claim. See Moskowitz v. Great

Neck, 609594/2020,pp. 13-141 (Sup. Ct. Nassau Co., December 1, 2020).

        4.        This Court had specifically directed Plaintiffs at bar to the state court for a

resolution of these procedural conditions precedent since the undersigned counsel for defendants

had raised this issue before your Honor in our pre-motion letter. (Minute Entry and Order dated

August 13, 2020.)

        5.       As Plaintiffs were denied leave to file late notices of claim concerning their state

law claims in the related state matter, they can no longer assert these claims before this Court.

Since Plaintiffs failed to satisfy the conditions precedent to suit on their state law claims, dismissal

is thus justified for all state law claims asserted at bar in their entirety. Accordingly, the seven (7)

state law causes of action set forth in plaintiffs’ complaint (paragraphs 162 to 200) must be

dismissed with prejudice.




1
As there never was a § 50-h examination, this also justifies dismissal of this action’s state-law claims. Colon v.
Martin, 170 A.D.3d 1109, 1110 (2d Dep’t 2019), aff'd, 2020 WL 2200410 (N.Y. May 7, 2020).

                                                        2
      6.      In view of the foregoing, and for the reasons set forth in the briefs, the Great Neck

Defendants’ motion to dismiss should be granted in its entirety.



Dated: Mineola, New York
       December 11, 2020
                                             MIRANDA SLONE
                                             SKLARIN VERVENIOTIS LLP
                                             Attorneys for the Great Neck Defendants




                                             _________________________________
                                             MICHAEL A. MIRANDA
                                             The Esposito Building
                                             240 Mineola Boulevard
                                             Mineola, New York 11501
                                             (516) 741-7676




                                                3
